In re Delgado Community College; State of Louisiana; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, Nos. 90CW-0504, 90CW-0510, 90CW-0543; Parish of Orleans, Civil District Court, Div. “H”, No. 86-21753.
Granted. Although the trial court erred in discharging the jury, judicial economy and CCP article 2164 dictate that we order the trial court to proceed with a new jury to complete the damages portion of the case; otherwise the writ is denied.